Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 28, 2014                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  147880                                                                                                Michael F. Cavanagh
                                                                                                        Stephen J. Markman
                                                                                                            Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
  JOHN C. SPRENGER,                                                                                        David F. Viviano,
             Plaintiff-Appellant,                                                                                      Justices

  v                                                                  SC: 147880
                                                                     COA: 310599
                                                                     Benzie CC: 11-009301-DP
  EMILY R. BICKLE,
             Defendant-Appellee.

  ____________________________________/

        On order of the Court, the application for leave to appeal the September 10, 2013
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.

        CAVANAGH, J., would grant leave to appeal.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            February 28, 2014
           t0224
                                                                                Clerk